Citation Nr: 0944359	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for multiple 
myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1962 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Before February 13, 2009, the Veteran was diagnosed with 
smoldering myeloma; his condition was asymptomatic and he 
presented for medical check-ups approximately semi-annually 
to monitor any progression of the disease; on February 13, 
2009, he was diagnosed with multiple myeloma, stage I, and 
began chemotherapy treatment shortly thereafter.


CONCLUSION OF LAW

The criteria for an initial compensable rating for smoldering 
myeloma, before February 13, 2009, have not been met; the 
criteria for a rating of 100 percent, beginning February 13, 
2009, for multiple myeloma have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5012 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that his service-
connected myeloma is more disabling than currently evaluated.  
Initially, it is noted that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's notice obligations have been met.  Once service 
connection has been granted and an initial disability rating 
and effective date have been assigned, "the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Any defect in the 
notice is therefore nonprejudicial.  In this case, the 
Veteran's claim for a compensable initial rating for myeloma 
arises from his disagreement with the initial rating assigned 
following the grant of service connection.  Because service 
connection has been granted, the Veteran's claim has been 
"proven" and 5103(a) notice is "no longer required."  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.  See also Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008).

VA also has a duty to assist claimants in the development of 
the claim.  This duty includes (1) assisting in the 
procurement of service treatment records and other pertinent 
records and (2) providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran does not argue that VA failed in its duty 
to help procure relevant records.  The Veteran's relevant 
available private and VA medical treatment records have been 
obtained.  The Veteran's service treatment records are lost 
or missing.  The RO promptly notified the Veteran that his 
service treatment records were unavailable and explained to 
him the kinds of evidence he could submit to substantiate his 
claim in their absence.

Moreover, in light of the favorable disposition of the 
Veteran's claim in this case (100 percent disability rating 
granted as of the earliest date of diagnosis), there is no 
need to evaluate the need for, or adequacy of, any VA 
examinations because the Board finds there is no possibility 
of prejudice to the Veteran.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.




II.  Higher Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves such doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(staged ratings for initial-rating claims).  

In this case, the RO established service connection in the 
currently appealed August 2007 decision and assigned a 
noncompensable disability rating at that time.  The Veteran 
contends that he is entitled to an initial compensable 
disability rating for his myeloma.  Myeloma is not 
specifically listed in the rating schedule.  Therefore, the 
RO rated it according to an analogous disability that it 
determined is closely related to his condition.  See 38 
C.F.R. §§ 4.20, 4.27.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved and the 
last two digits will be "99" for all unlisted conditions.  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27.  In this case, the 
RO determined that the diagnostic code most analogous to the 
Veteran's myeloma is Diagnostic Code 5012, which pertains to 
bones, new growths of, malignant.  38 C.F.R. § 4.71a, DC 
5012.

Under Diagnostic Code 5012, a claimant who has malignant new 
growths of bones is entitled to a 100 percent disability 
rating.  The 100 percent rating is continued for one year 
following the cessation of surgical, X-ray, antineoplastice 
chemotherapy, or other therapeutic procedure.  At that point, 
if there has been no local recurrence or metastases, the 
rating is made based on residuals.  38 C.F.R. § 4.71a, DC 
5012, Note.

Turning to the relevant evidence of record, in August 2006, 
the Veteran was diagnosed with plasma cell dyscrasia.  His 
bone marrow aspirate and biopsy showed fifteen percent plasma 
cells.  The examiner commented that the Veteran fell into one 
of two categories, depending on which criteria was used: MGUS 
(monoclonal gammopathy of undetermined significance) or 
smoldering myeloma.  The examiner explained that some 
specialists characterize anyone with ten percent or more 
plasma cells in the bone marrow as having smoldering myeloma.  
He noted that the Veteran was "relatively" asymptomatic, 
and further, that if the Veteran became symptomatic, he would 
start him on a Procrit treatment.

In September 2006, a bone marrow biopsy showed fifteen 
percent plasma cells with some atypical forms.  He was 
diagnosed with MGUS.  The examiner stated that the Veteran 
did not have the criteria to diagnose multiple myeloma and 
informed the Veteran that the risk of transformation to 
multiple myeloma was "about" one percent per year.  He 
recommended close follow-up and asked to see the Veteran 
again in six months.

In March 2007, the Veteran presented complaining of 
significant pain in his upper and lower back.  He was 
diagnosed with MGUS/smoldering myeloma, although the examiner 
stated that his condition was best characterized as 
smoldering myeloma.  The examiner suspected that the back 
pain was attributed to arthritis or spondylosis (spinal 
arthritis).

In September 2007 and October 2007, the Veteran presented for 
follow-up visits for his smoldering myeloma.  The Veteran was 
examined and further lab tests were performed.  The 
plasmacytosis (excess of plasma cells) in the bone marrow was 
determined to be twelve percent.  The Veteran was again 
encouraged to continue his ongoing follow-up visits every six 
to twelve months for signs of progression of his disease.

In August 2007, the Veteran presented for VA outpatient 
treatment.  According to the Veteran, the examiner reviewed 
the Veteran's medical records and then told him he had 
multiple myeloma and should begin chemotherapy immediately.  
He made an appointment for a return visit in three days (to 
begin chemotherapy) and left the office, but the examiner 
telephoned him about forty-five minutes later, informing him 
that he had spoken with the Veteran' primary care physician 
and that chemotherapy would not be necessary.  The examiner 
wrote a note, dated August 10, 2007, stating that it was 
unclear how to interpret the 3 mm lesion on the bone survey 
and that the Veteran had "either smoldering myeloma or 
multiple myeloma."

A VA physician provided the Veteran with a letter dated 
October 24, 2008, which stated, in relevant part, "I know 
that the VA has stated that [the Veteran's] myeloma is not 
being treated but they may not be aware that the treatment is 
being held due to concerns about [his] mitral valve 
replacement."

A January 2009 CT scan of the chest revealed (1) an 
increasing oval lytic lesion (destruction of an area of bone 
due to a disease process, such as cancer) in the T9 vertebral 
body, etiology indeterminate, and (2) other, smaller, more 
punctate areas of decreased density throughout the vertebral 
bodies.  The examiner believed a bone scintigraphy or an MRI 
would provide valuable data as to the etiology, and referred 
the case to a local oncologist, with the handwritten note, 
"?Myeloma?"

On February 13, 2009, the Veteran was examined and diagnosed 
with multiple myeloma, stage I.  A bone marrow aspirate and 
biopsy, taken on January 30, 2009, revealed twenty percent 
plasma cells with some atypical forms.  The examiner 
recommended that the Veteran begin treatment.

To bolster his case, the Veteran obtained three additional 
letters from physicians, each dated May 2009.  All three 
letters confirm that the Veteran has indeed been diagnosed 
with multiple myeloma, and that he is now being treated for 
the same.  The letters also provided opinions as to the 
Veteran's current employability.

The first letter, from Dr. Matthews, stated that the Veteran 
had recurrent multiple myeloma, congestive heart failure, 
pneumonia, atrial fibrillation, mitral valve replacement, and 
was "very ill."  It also stated that the Veteran was 
unemployable and added that he was on chemotherapy for his 
myeloma.

The second letter, from Dr. Razek, stated that the Veteran 
had significant cardiac history that included a history of 
severe mitral regurgitation, atrial fibrillation, and 
recurrent bouts of congestive heart failure requiring 
multiple hospitalizations.  He was diagnosed with 
cardiomyopathy, for which he had a defibrillator, and he 
underwent two episodes of mitral valve repair.  He suffered 
from dysrhythmia, which caused a bout of AICD discharge.  He 
also had a history of renal failure and multiple renal 
problems.  The letter stated that the Veteran was diagnosed 
with multiple myeloma, requiring multiple rounds of 
chemotherapy and repeated blood testing, which had further 
deteriorated his overall cardiac condition.  Dr. Razek opined 
that the Veteran was not employable; that he had already 
reached his maximum functional ability through past 
rehabilitation efforts; and that his present condition was 
not likely to significantly improve.

The third letter was from Dr. Patel, from whom the Veteran 
sought "continuing care for multiple myeloma."  The letter 
stated that the Veteran had received his third cycle of 
chemotherapy on April 29, 2009.  Dr. Patel briefly reviewed 
the Veteran's other medical conditions, and opined that he 
was unemployable.

Finally, the Veteran submitted his own statement to the 
effect that he was diagnosed with multiple myeloma, stage I, 
on February 13, 2009; that he is presently undergoing 
chemotherapy; and that his ongoing cardiac and renal problems 
are impairing his functional abilities.

The Board has reviewed the lay and medical evidence and finds 
that a 100 percent rating for multiple myeloma is warranted, 
effective February 13, 2009 (the date the Veteran was 
diagnosed with multiple myeloma).  As discussed above, 
Diagnostic Code 5012 provides that a claimant who has 
malignant new growths of bones is entitled to a 100 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5012.  The evidence 
here shows that the Veteran's myeloma has been malignant 
since February 13, 2009.  Therefore, a 100 percent rating is 
warranted from that date forward.  The Board has thus 
concluded that a staged rating is warranted.  See Fenderson, 
12 Vet. App. 119, 126.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).




ORDER

An initial 100 percent disability rating, but no more, for 
multiple myeloma is granted, beginning February 13, 2009, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an initial compensable disability rating for 
smoldering myeloma, before February 13, 2009, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


